                  Case 4:15-cv-01247-HSG Document 78 Filed 02/12/21 Page 1 of 2
                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   ASHTON WOODS HOLDINGS,                            )
     LLC, et al                                        )   Case No: 4:15-cv-01247-HSG
                                                                                  SG
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE; ORDER
 6   USG CORPORATION, et al                            )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7
                                     Defendant(s).     )
                                                       )
 8
         I, Paul E. Coggins                          , an active member in good standing of the bar of
 9   the Northern District of Texa, hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: PABCO Building Products, LLC                in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Judith A. Zahid                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Locke Lord LLP, 2200 Ross Avenue, Suite 2800 Zelle LLP, 555 12th Street, Suite 1230
      Dallas, TX 75201                             Oakland, CA 94607
14
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (214) 740-8000                                        (415) 633-1916
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    pcoggins@lockelord.com                                JZahid@zelle.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: TX 04504700 .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:                                                         /s/ Paul E. Coggins
                  2/12/2021
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Paul E. Coggins                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/12/2021
                                                                 UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
              Case 4:15-cv-01247-HSG Document 78 Filed 02/12/21 Page 2 of 2


                                         U.S. DISTRICT COURT
                                      NORTHERN DISTRICT OF TEXAS

                             CERTIFICATE OF GOOD STANDING


I, Karen Mitchell, Clerk of the U.S. District Court for the Northern District of Texas, certify that the attorney
named below is admitted to practice before this court and is currently in good standing:



                                         Paul Edward Coggins


                        Bar Number:                                 Date of Admission:

                         04504700                                         10/04/1979



Witness my official signature and the seal of this court.


Dated: 01/05/2021                                       Karen Mitchell,
                                                        Clerk of Court

                                                        By: s/ B. Hill
                                                           Deputy Clerk
